TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00081-CR





Tettus Davis, Appellant


v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
NO. 04-122-K368, HONORABLE BURT CARNES, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
On November 18, 2005, this appeal was abated for a hearing in the district court to
determine whether appellant’s retained counsel has abandoned the appeal.  See Tex. R. App. P.
38.8(b)(2).  On the same date, counsel filed a motion to withdraw stating that he has not been paid. 
The rule 38.8 hearing was set for December 2.  Neither appellant nor counsel was present.  The court
made no findings.
The motion to withdraw filed by Mr. Scott L. Steele is granted.  The appeal is again
abated, and the trial court is instructed to immediately appoint counsel who will effectively represent
appellant on appeal.  The appointment order shall be forwarded to this Court in a supplemental
record no later than December 23, 2005.  The time for filing appellant’s brief is extended to January
20, 2006.
 
 
                                                __________________________________________
                                                Bea Ann Smith, Justice
Before Justices B. A. Smith, Patterson and Puryear
Filed:   December 9, 2005
Do Not Publish